IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 DAVID IACOVINO & DEVELOPED                  : No. 69 WM 2019
 RESOURCES, INC.,                            :
                                             :
                     Respondents             :
                                             :
                                             :
              v.                             :
                                             :
                                             :
 I.R.S. PRODUCTION, INC., R.S. GAS           :
 COMPANY, INC., ROBERT L. SMITH              :
 AND SHIRLEY SMITH,                          :
                                             :
                     Petitioners             :


                                       ORDER



PER CURIAM

      AND NOW, this 15th day of November, 2019, the Motion to Seal Attachment C is

GRANTED, and the Petition for Allowance of Appeal, treated as a Petition for Review, is

DENIED.